Citation Nr: 1341858	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  13-00 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Appellant represented by:	North Dakota Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1971 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

After reviewing the evidence of record, the Board finds that a medical opinion is required in this case.  The Veteran contends that he snored loudly during service.  He has testified that he sought treatment for this on two occasions during service, and was told that they did not treat snoring.  He further indicated that his sleeping assignments during service were altered to lessen the disturbance his snoring created for others; and that his snoring significantly worsened after he served a tour onboard a submarine.

Under these circumstances, the Board finds that an examination is necessary to determine whether the Veteran's current sleep apnea was incurred in or aggravated during his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Jandreau v. Nicholson, 492 F.3d. 1372, 1377 n.4 (Fed. Cir. 2007) (holding that a layperson is competent to identify observable symptoms).  

Accordingly, the case is remanded for the following action:

1.  The Veteran must be afforded an appropriate examination to determine whether his current sleep apnea is related to his military service.  The claims file and all pertinent electronic records must be made available to the examiner, and the examiner must indicate that these records have been reviewed.  

The examiner must provide an opinion as to whether the Veteran's currently diagnosed sleep apnea is related to his military service from February 1971 to December 1972, to include his inservice complaints of snoring.

Based on the clinical examination, a review of the evidence of record, to include the Veteran's military occupational specialty, his inservice duties onboard a submarine, and with consideration of the Veteran's statements and testimony regarding the history of inservice and post service snoring and sleeping habits, the examiner must state whether the currently diagnosed sleep apnea is related to the Veteran's active duty service.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation. The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner. 

2.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, for failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the evidence of record and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim on appeal must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


